Citation Nr: 0432958	
Decision Date: 12/13/04    Archive Date: 12/21/04	

DOCKET NO.  93-00 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1943 to August 
28, 1943.

This case was most recently before the Board of Veterans' 
Appeals (Board) in December 2003 at which time it was 
remanded for procedural and substantive purposes.  The case 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and the veteran 
has been properly informed of the elements necessary to grant 
his claim.

2.  The veteran has a chronic acquired psychiatric disorder 
that is reasonably related to his active service.


CONCLUSION OF LAW

The veteran's chronic acquired psychiatric disability is 
causally related to his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
heightened duties to assist and notify claimants with regard 
to appeals; however, the Board finds it unnecessary to 
address the applicability of the VCAA to the instant appeal 
in view of the favorable disposition reached herein.  The 
Board notes for the record that the veteran had the 
opportunity to provide testimony at a June 1992 hearing at 
the RO.  Further, the case has been remanded by the Board on 
more than one occasion for further development.  This 
development included according the veteran with a 
comprehensive psychiatric examination for psychiatric 
purposes by a board of two psychiatrists.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Also, it must be shown 
that a current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish...the existence of a 
disability and a connection between the veteran's service and 
that disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  See also D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000).

A preexisting injury or disease will have been considered to 
have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
considered where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of a disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2004).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in relative 
equipoise, the claim is allowed.  38 U.S.C.A. § 5107; Ortiz 
v. Principi, 274 F.3d 1361, 1365 Fed. Cir. (2001); 38 C.F.R. 
§ 3.102 (2004).

A review of the medical evidence of record discloses that at 
the time of service entrance examination in January 1943, 
there was a moderately severe speech defect on mental 
evaluation; however, this was not considered to be 
disqualifying.  A marked speech defect was noted during 
hospitalization for unrelated complaints in February 1943.  
At the time of separation examination in August 1943, the 
veteran gave a lifelong history of a speech defect of unknown 
causation.  On examination of the nervous system, it was 
indicated that he had a lisp and had slurred speech.  The 
examiner described the veteran as mentally sound except for 
the latter exception and opined that the defect was not 
likely to result in disability.  He added that the defect had 
not been incurred in the line of duty.

After review of the case, a board of review found the veteran 
to be physically and mentally sound except for a severe 
speech impediment of undetermined causation that rendered him 
unable to speak clearly enough to be understood.  This was 
considered to have existed prior to service, and not to have 
been aggravated therein.  Discharge from service was 
recommended on the grounds that the veteran did not meet 
current physical standards for induction.  The board felt 
that the defect was likely to result in disability, but 
opined that it was not incurred in or aggravated in the line 
of duty.

At the time of examination by VA in October 1944, notation 
was made that it was almost impossible to understand the 
veteran's industrial history, because he seemed to have a 
speech impediment.  Notation was made at the time of the 
examination that the veteran was tense.  The examiner stated 
the veteran had a speech defect and was barely 
understandable.  He described the veteran as also appearing 
unstable and very tense.  The diagnoses included speech 
defect.

Of record are October 1945 and April 1947 communications from 
W. Lynd, M.D.  In the 1945 communication, the physician 
stated he had been the family physician over a long period of 
years.  At the time of the latter communication, the 
veteran's complaints included sharp pain in the head, 
episodes of dizziness and blindness, and a frontal headache 
and severe head pains.  The diagnoses included 
psychoneurosis.  Subsequent communications from the physician 
in the late 1940's continued to reflect the presence of a 
psychoneurosis.

At the time of examination by VA in June 1949, the veteran 
gave a history of the onset of hypochondriasis in service.  
On psychiatric examination it was reported the veteran had 
been discharged from service by a certificate of disability, 
with emotional disturbance considered to have existed prior 
to service.  It was noted he had made a poor industrial 
adjustment since separation from service.  The examiner 
stated that most of the veteran's current symptoms that 
included spells of extreme nervousness, were suggestive of an 
hysterical type of disorder.  A diagnosis was made of 
inadequate personality, manifested by poor response to 
intellectual, emotional, social, and physical demands.  The 
veteran was described as seeming somewhat deficient mentally, 
with a notation that he showed inadaptability, inaptness, 
poor judgment, and social incompatibility.  The precipitating 
stress was described as unknown, with a predisposition as an 
inadequate individual.

In a November 1951 communication, a formal employer stated 
the veteran had been unable to perform his duties as a 
truckdriver because of his nervous condition.

Of record is a National Guard form reflecting the veteran's 
membership in the Army National Guard from September 1951 to 
February 1952.  He was discharged because of inability to 
perform his duties as a truckdriver because of a nervous 
condition.

In a February 1952 statement, G. Hunter, M.D., stated that he 
examined the veteran and found him to be extremely nervous.  
Notation was made that the veteran "apparently" had been 
discharged for that reason.

In a June 1952 communication, Dr. Lynd indicated he had known 
the veteran for all of his life.  He stated he was surprised 
when he learned the veteran had been inducted in the military 
service because it was his opinion the veteran had a nervous 
temperament and a speech impediment.  He expressed the 
opinion that the veteran's military service had tended to 
aggravate his disabilities and resulted in his currently 
being totally and permanently disabled from earning a 
livelihood.

The veteran was accorded another psychiatric examination by 
VA in July 1952.  Complaints included nervousness with a 
speech defect, easy excitability, marked fatigability, and 
fear of high places and crowds.  The examiner noted the 
veteran had slurring, thick speech that was difficult to 
understand.  The diagnoses were:  Moderately severe 
congenital speech defect; moderately severe psychoneurosis, 
neurosthenia, psychasthenia, with inadaptability for work; 
and consider petit mal epilepsy, not found on 
electroencephalogram.

In a November 1952 statement the veteran's commanding officer 
in the Army National Guard recalled that during the veteran's 
involvement with that organization, the smallest assignment 
left him physically exhausted.  He also stated the veteran 
was too nervous to do any work requiring mental capacity.

At the time of a June 1992 RO hearing, the veteran's wife 
testified about the veteran having complaints of severe head 
pain and shortness of breath between 8 and 14 months 
following service discharge.  She recalled that for these 
complaints the veteran received treatment from a doctor for 
nerves.

The more recent medical evidence of record includes the 
report of a June 2000 psychiatric examination of the veteran 
at the VA Medical Center in Huntington, West Virginia.  It 
was noted the veteran had extensive records.  These were 
reviewed by the examiner.  It was also indicated the veteran 
had been attending the mental health clinic at that facility 
since 1994 for diagnoses that included anxiety disorder, 
post-traumatic stress disorder, and dementia.  Clinical 
findings were recorded and Axis I diagnoses were made of:  
Dementia, not otherwise specified; an anxiety disorder, not 
otherwise specified.  There was no Axis II diagnosis.  The 
examiner stated that there was "more likely than not" that 
the veteran's speech impediment was life long and had been 
"probably exacerbated" by anxiety to the point that it had 
been determined in previous records as being one of the 
factors for the veteran's inability to maintain employment.  
The examiner stated the current diagnosis of dementia 
"definitely aggravates" that and was part of the disability 
picture.

Of record is a VA examination worksheet dictated in November 
2001.  It was indicated that following review of all records, 
it was noted that the veteran's speech defect was found to be 
a separate and distinct disorder from his psychiatric 
disorder.  However, it was believed that the psychiatric 
disorder that the veteran exhibited "may have existed and did 
exist prior to his service time.  But it is at least as 
likely that it was aggravated by the service time.  When he 
entered the service, the speech defect was rated as 
moderately severe.  At the time he was discharged from the 
service, the speech defect was rated as severe.  Although it 
is a separate disorder, it can be a sign of a more severe 
psychiatric problem that may have been aggravated by the 
service...as noted previously it is felt that the service time 
may have been an aggravating factor for the earlier symptoms 
which could be more denoted as a generalized anxiety 
disorder."

The additional medical evidence includes an August 2003 
communication from Ronald Litvak, M.D.  An accompanying 
communication with the doctor's statement from the veteran's 
representative indicated that she provided to the physician a 
complete copy of all of the veteran's medical records and lay 
evidence from his claims file prior to the physician's 
consultation with the veteran.  In the physician's statement 
he indicated that as a result of his evaluation he concluded 
that there was no evidence the veteran had a personality 
disorder that preexisted military service or that the veteran 
had a personality disorder at the present time.  The 
physician stated the veteran "definitely" had a speech 
impediment at the time of induction physical examination, and 
he believes this had worsened during the time the veteran was 
in the military and had worsened in the years thereafter.  He 
believed it was "equally" possible that this might be a 
manifestation of a psychiatric disorder per se and/or a 
physical disorder.  He noted that while there was no clear 
and convincing evidence the veteran had a psychiatric 
disorder that preexisted service, "if one assumes the 
accuracy of the conclusion of his family physician, it 
certainly is as likely as not that he did have a pre-existing 
psychiatric disorder since the physician clearly stated he 
had been nervous prior to the military and he was basically 
astounded with his diagnosis of this condition that [the 
veteran] was ever inducted into the military."

The physician went on to say that "in 1947 for the first time 
a more modern psychiatric diagnostic 'psychoneurosis' was 
formulated, and this is consistent with a history of prior 
nervousness, and one of the subsequent psychiatric diagnoses, 
anxiety disorder not otherwise specified, which is a current 
diagnostic entity in the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (DSM-TR-IV).  The files 
indicate he subsequently was unable to hold down steady 
employment because of psychiatric problems, there is a 
history even when he was working that co-workers were 
covering for him performing duties he was unable to.  
Therefore, it is equally possible and just as likely he did 
develop a psychiatric disorder while in the military and this 
has persisted and worsened as opposed to this not being the 
case.  Further data to support the existence of a progressive 
psychiatric disorder is the ongoing treatment he has received 
in outpatient VA facilities for many years for psychiatric 
problems."

Reports of evaluation of the veteran in April and May 2004 
are of record.  Following psychological testing in May 2004, 
it was indicated that it was "likely" that the veteran had a 
chronic degree of cognitive impairment, "possibly "related 
to a head injury or a developmental disorder, with 
superimposed dementia.  He was given Axis I diagnoses of 
dementia and cognitive disorder with possible associated 
psychotic symptoms.  The examiner stated the veteran "was 
cognitively intact enough to reenlist in the military, but 
was subsequently discharged due to cognitive-and/or emotional 
problems.  Given this fact, the cognitive/emotional 
disorder(s) more likely than not may be considered as 
originating during his military service.  The dementia likely 
has an onset of 10 to 15 years ago."

Also of record is a statement from a VA psychiatrist who gave 
an Axis I diagnosis of anxiety disorder with mixed features 
of anxiety and depression.  Dementia was also diagnosed.  It 
was the psychiatrist's opinion that "it is at least as likely 
as not that his [the veteran's] cognitive problems started at 
a young age before he entered the military...and the anxiety 
disorder with mixed features started during the military 
time...and that dementia started most probably in the last 10-
15 years time."

Based on a longitudinal review of the evidence of record, the 
Board finds that the medical and other evidence in the case 
is at least in equipoise as to the question of the etiology 
of the veteran's current psychiatric disorder being during 
his active service, under whatever theory, be it direct or 
aggravation.  As the weight of the evidence for and against 
the claim is at least in equipoise as to the etiology of the 
veteran's current psychiatric difficulties, the Board 
resolves such reasonable doubt in the veteran's favor.  With 
the resolution of reasonable doubt in the veteran's favor, 
the Board finds that service connection for a chronic 
acquired psychiatric disorder is warranted.  The Board is 
particularly persuaded by the comprehensive review of the 
claims file by Dr. Litvak in 2003 and his conclusion that the 
veteran's psychiatric disorder likely had its onset during 
his period of active service in World War II.  The opinions 
of record from the various VA mental health professionals 
also seem to lean toward attributing the veteran's current 
psychiatric disability picture to his period of active 
service.  


ORDER

Service connection for a chronic acquired psychiatric 
disability is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



